20-863-pr
Animashaun v. Regner

                           UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 30th day of September, two thousand twenty-one.

PRESENT:    PIERRE N. LEVAL,
            JOSÉ A. CABRANES,
            ROSEMARY S. POOLER,
                         Circuit Judges.
_____________________________________

DAMILOLA ANIMASHAUN AKA
DAMILOLA ANIMSHAUN,

                       Plaintiff-Appellant,

                  v.                                                   20-863-pr

CORRECTION OFFICER REGNER,

                       Defendant-Appellee,


_____________________________________

FOR PLAINTIFF-APPELLANT:                             Damilola Animashaun, pro se, Towson,
                                                     MD.

FOR DEFENDANT-APPELLEE:
                                                     Beezly J. Kiernan, Assistant Solicitor
                                                     General, Letitia James, Attorney General,
                                                     State of New York, Barbara D.
                                                     Underwood, Solicitor General, and Jeffrey

                                              1
                                                           W. Lang, Deputy Solicitor General,
                                                           Albany, NY.


       Appeal from a judgment of the United States District Court for the Northern District of New
York entered on January 21, 2020 (Gary L. Sharpe, Judge).

    UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the judgment of the District Court is AFFIRMED.

        Plaintiff-Appellant Damilola Animashaun, sued Correction Officer Regner under 42 U.S.C.
§ 1983, asserting that Regner violated the Eighth Amendment when he verbally harassed him, spat on
him, and threw an unknown green liquid that smelled like disinfectant on his skin. After Chief
Magistrate Judge Andrew T. Baxter issued a Report and Recommendation concluding that
Animashaun had failed to establish an Eighth Amendment claim, on January 21, 2020, the District
Court adopted the Report and Recommendation and granted summary judgment in favor of Regner. 1
We assume the parties= familiarity with the underlying facts, the procedural history of the case, and
the issues on appeal.

         We review a grant of summary judgment de novo, “resolv[ing] all ambiguities and draw[ing]
all inferences against the moving party.” Garcia v. Hartford Police Dep’t, 706 F.3d 120, 126-27 (2d Cir.
2013) (per curiam). “Summary judgment is proper only when, construing the evidence in the light
most favorable to the non-movant, ‘there is no genuine dispute as to any material fact and the movant
is entitled to judgment as a matter of law.’” Doninger v. Niehoff, 642 F.3d 334, 344 (2d Cir. 2011)
(quoting Fed. R. Civ. P. 56(a)).

        As an initial matter, we reject Regner’s contention that the appeal was not timely filed. Here,
the District Court entered judgment on January 21, 2020, so Animashaun had 30 days, or until
February 20, 2020, to appeal. See 28 U.S.C. § 2107(a); Fed. R. App. P. 4(a)(1)(A). Regardless of
whether Animashaun demonstrated that he timely gave his notice of appeal to prison officials to be
mailed, as set forth in Federal Rule of Appellate Procedure 4(c), we conclude that his earlier February
14 letter should be construed as a timely notice of appeal. See Bacon v. Phelps, 961 F.3d 533, 541 (2d
Cir. 2020) (“[A]s long as the pro se party’s notice of appeal evinces an intent to appeal an order or


   1
      Along with the judgment, the District Court issued a Summary Order which erroneously stated
that the Magistrate Judge’s “recommendation was premised upon Animashaun’s failure to exhaust
his administrative remedies.” ECF No. 49, at 3. The District Court later acknowledged its mistake
— since the Magistrate Judge did not reach a recommendation on the exhaustion issue — but noted
that the error was “irrelevant” because the Order explicitly adopted the full Report and
Recommendation, which did conclude that Animashaun had failed to establish an Eighth
Amendment violation. See ECF No. 61.

                                                   2
judgment of the district court and appellee has not been prejudiced or misled by the notice, the notice’s
technical deficiencies will not bar appellate jurisdiction.” (internal quotation marks omitted)).

        Turning to the merits: The District Court properly granted Regner’s summary judgment
motion. “To state an Eighth Amendment excessive force claim, an inmate must establish that the
conduct alleged is ‘sufficiently serious’ to reach constitutional dimensions.” Hogan v. Fischer, 738 F.3d
509, 515 (2d Cir. 2013) (quoting Farmer v. Brennan, 511 U.S. 825, 834 (1994)). In other words, “the
Eighth Amendment’s prohibition against cruel and unusual punishment does not extend to de minimis
uses of physical force, provided that the use of force is not of a sort repugnant to the conscience of mankind.” Sims
v. Artuz, 230 F.3d 14, 22 (2d Cir. 2000) (internal quotation marks omitted). Importantly, “[t]his inquiry
is context specific.” Hogan, 738 F.3d at 515 (internal quotation marks omitted).

         Here, the District Court reasonably concluded that, in the circumstances presented, the alleged
verbal harassment and spitting were insufficient to state an Eighth Amendment claim. See Purcell v.
Coughlin, 790 F.2d 263, 265 (2d Cir. 1986) (per curiam); cf. Brandon v. Kinter, 938 F.3d 21, 42 (2d Cir.
2019). Nor, in these circumstances, did the alleged throwing of an unknown green liquid that smelled
like disinfectant amount to a constitutional violation. See Hudson v. McMillian, 503 U.S. 1, 9 (1992)
(“[N]ot . . . every malevolent touch by a prison guard gives rise to a federal cause of action.”).

       We have considered all of Animashaun’s remaining arguments and find them to be without
merit. Accordingly, the January 21, 2020 judgment of the District Court is AFFIRMED.


                                                              FOR THE COURT:
                                                              Catherine O’Hagan Wolfe, Clerk




                                                         3